DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending and under examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-2 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2014/0103561), in view of Meggiolan (US Patent No. 7,258,402).
Regarding claims 1-2 and 9-10, Huang discloses a process of manufacturing a composite rim (ref. claim 11) comprising, after producing an air bag from an elastic material  and incorporating a thermal expansion material (filler) (par. 0019-0022, 0030-0032): 
(a) disposing a composite material on an outer surface of the air bag (par. 0023, 0032) which contains a thermal expansion material (par. 0030); (b) placing the preform with composite material in a mold (par. 0023); and (c) heat and inflate the thermal expansion material as to expand the air bag/bladder (par. 0033) with a gas (as in claim 10) to form the material (par. 0024) and (as in claim 9 which depends from claim 8) removing the air bag/bladder as to get a molded composite material product (par. 0025, 0034). 
Huang does not explicitly disclose that the air bag is made into “a completely closed annular tube without any through opening on the outer surface,” although Huang does note that a composite rim can be the product produced (ref. claim 11), the shapes shown in the reference (i.e., Figs 2, are not “ a completely closed annular tube”). Huang also does not explicitly disclose (claims 2 and 9) that the composite material is made of carbon fiber. 
However, Meggiolan discloses a method for producing a wheel rim comprising similar steps of (b/a) placing a series of, specifically, carbon fiber layers (as in claim 2), which are 
Meggiolan, also separately from the bladder, uses a core material with a thermal expansion coefficient (Meggiolan, 2:13-2:27), which also is “a completely closed annular tube without any through opening in the surface and contains a thermal expansion material inside, and the outer surface . . . is self-enclosed” as required in the claim and has a portion of the rim structure formed around this core material. If the bladder above is not considered to read upon this element as currently drafted, the core material would seem to read upon the BRI of this limitation because it is a completely closed annular tube having the required functional limitations.  
One of ordinary skill in the art would have found the techniques of Meggiolan applicable to Huang above as both references are involved with a similar production technique using an “internal” inflating bag/bladder as to force a composite material to form into a desired shape. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the shape of the air bag above is “a completely closed annular tube without any through opening on the outer surface” as to form a rim shape (in accordance with Huang, claim 11 above). 
Regarding claims 7-8, Huang/Meggiolan discloses the subject matter of claim 1, and further discloses the use of a wax expansion material (as in Huang, par. 0030) (as in claim 8) as the filler/expanding material within the air bag. 
. 
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2014/0103561) in view of Meggiolan (US Patent No. 7,258,402) as applied to claim 1 above, and further in view of Schiers (US 2010/0090518).
Regarding claims 3-4, Huang/Meggiolan discloses the subject matter of claim 1, but does not explicitly disclose the air pressure generated to be within the 1-20 kg/cm2 range as claimed here when the thermal expansion material is heated, but does disclose (as in claim 4) that the thermal expansion of the material produces the gas (Huang, par. 0031). 
However, Schiers discloses a similar bladder molding process to that of the above (Schiers, Fig. 9) and discloses pressurizing the bladder to a pressure of 50-300 psi (Schiers, par. 0087)(3.51 kg/cm2 to 21.1 kg/cm2) overlapping with the claimed range, and demonstrating that such a pressure was known for a similar bladder molding process for producing a similar rim from composite material. It has been held that where the prior art discloses a range that overlaps with the claimed range, a prima facie case of obviousness exists. Accordingly, it would have been obvious to one of ordinary skill in the art to have specified the pressure of the material expanding within the bladder is as claimed. 
Additionally with respect to the combination of Schiers and Huang/Meggiolan, one of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the techniques of Schiers into the process of Huang/Meggiolan above as all are concerned with similar types of molding of similar products. Accordingly, it would have been . 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2014/0103561) in view of Meggiolan (US Patent No. 7,258,402) and Schiers (US 2010/0090518) as applied to claim 4 above, and further in view of Roberts (US Patent No. 3,419,455).
Regarding claims 5-6, Huang/Meggiolan discloses the subject matter of claim 4, as discussed above, and further discloses (as in claim 6), the carbon fiber material as discussed above, and also teaches that after the material inflates, some remains as a gas within the enclosed volume (Huang, par. 0031 explains that some gas remains with the core material 4). However, the combination does not explicitly disclose the ammonium carbonate material used in the thermal expansion material. 
However, Roberts discloses a process using a foam and a blowing agent (see Huang, par. 0030 above), where the blowing agent is ammonium carbonate (Roberts, 15:45-15:47) demonstrating that such a material was known in the art for affecting the foaming of a material. It has been held that the suitability of a material for an intended purpose supports a case of prima facie obviousness. 
Thus, one of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the blowing agents from Roberts into the process above as a blowing agent described above in Huang, and therefore, one of ordinary skill in the art would have found it obvious to have modified the above to specify that the thermal expansion material contains ammonium carbonate as is claimed. 
Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive. In the remarks, Applicant argues that the claimed air bag does not have any openings (not even a valve or other means of evacuating/pressurizing the air bag) and as such, would not read on the claim as now amended. 
In response, Examiner notes that Meggiolan appears to disclose a “core material” that would appear to read on the broadest reasonable interpretation of the claim limitation at issue as it is a completely closed annular tube of material with no openings, that expands when heated as it has a thermal expansion coefficient, and is self-enclosed as to form a portion of the rim material. As such, the rejection is maintained as outlined above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742